 


110 HRES 1091 EH: Honoring the life, achievements, and contributions of Charlton Heston and extending its deepest sympathies to the family of Charlton Heston for the loss of such a great generous man, husband, and father.
U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1091 
In the House of Representatives, U. S.,

May 7, 2008
 
RESOLUTION 
Honoring the life, achievements, and contributions of Charlton Heston and extending its deepest sympathies to the family of Charlton Heston for the loss of such a great generous man, husband, and father. 
 
 
Whereas the United States of America has lost a great patriot with the passing of Charlton Heston;  
Whereas Charlton Heston first became beloved by the Nation as a great actor and portrayed many heroic figures, including Moses, Michelangelo, Andrew Jackson, John the Baptist, Mark Antony, and El Cid in epic movies of the 1950s and 1960s, and won the 1959 Best Actor Oscar for the lead character in Ben-Hur;  
Whereas Charlton Heston was a leader in many areas of life outside of acting, including serving as President of the Screen Actors Guild, which he helped to integrate with Ronald Reagan and was Chairman of the American Film Institute;  
Whereas Charlton Heston was an active supporter of the civil rights movement, including protesting the showing of his film at a segregated movie theater in Oklahoma City and participating in and leading the Arts Group in the 1963 civil rights march on Washington;  
Whereas in the last major public role of his life, Charlton Heston was President of the National Rifle Association from June 1998 until April 2003;  
Whereas as President of the National Rifle Association, Charlton Heston was a stalwart advocate of the position that the 2nd Amendment gave citizens the right to keep and bear arms;  
Whereas Charlton Heston was an active promoter of wildlife management through hunting; 
Whereas, in 2003, Charlton Heston was awarded the Presidential Medal of Freedom, the Nation’s highest civilian honor;  
Whereas Charlton Heston was born in Illinois on October 4, 1923, and his parents moved to St. Helen, Michigan, where he grew up;  
Whereas, in 1943, Charlton Heston enlisted in the Army Air Force and served as a radio-gunner in the Aleutian Islands of Alaska, and in 1947, he was discharged from the Army;  
Whereas, in 1944, Charlton Heston married the love of his life, Lydia Clarke, to whom he had been married 64 years at his death;  
Whereas the Hestons were the parents of two children, Fraser Heston and Holly Heston Rochell; and  
Whereas Charlton Heston passed away on April 5, 2008, and the contributions he made to his family and his Nation will not be forgotten: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the life, achievements, and contributions of Charlton Heston; and  
(2)extends its deepest sympathies to the family of Charlton Heston for the loss of such a great generous man, husband, and father.  
 
Lorraine C. Miller,Clerk.
